EXHIBIT 13 2009 Annual Report to Shareholders A Message from Management Dear Shareholders, Customers, and Friends, Your company experienced an eventful year in 2009. There were challenges like increased FDIC premiums and the fallout from the big bank bailouts. There were opportunities such as the introduction of our new OVB Classroom Adventures, which brings local bankers into the classroom for lessons on financial literacy. There was sorrow for the loss of long-time Director and friend Robert H. Eastman. Yet there were triumphs experienced through an increase in dividends and launches of Ohio Valley Bank's new Visa Rewards credit card and Loan Central's new 3-Option Tax Refund Loan program. In a recent letter to shareholders, we tried to imagine the bank as it was when it first opened its doors on November 1st, 1872. We imagine those days of family and faith; days when honesty and hard work paid dividends beyond monetary reward. Back then, they didn't have to worry about Sarbanes-Oxley or FDIC assessment fees. Their only concern was in serving their friends and neighbors, a commitment we still honor today. Perhaps that's why Ohio Valley Bank has been around for more than 137 years and why our share performance has remained steady, performing well above our peer group (SNL $500 million - $1 billion Bank Index, chart on page 5). Maybe that's why OVBC's companies brought in a consolidated net income of over $6 million for the year of 2009, even after an increase in FDIC premiums of over a million dollars. Based on the FDIC's restoration plan, we expect the heightened assessment levels to continue. On December 30, 2009, financial institutions were required to prepay their FDIC premiums through 2012. Ohio Valley Bank's assessment amount was nearly $3.6 million, which will be expensed over the next three years. This action insures our depositors; but, as you can see, it comes at a high price.
